                                                 Case 2:19-cv-01572-JAM-KJN Document 10-1 Filed 10/21/19 Page 1 of 2


                                             1    Laurie Edelstein (Bar No. 164466)
                                                  STEPTOE & JOHNSON LLP
                                             2    One Market Plaza
                                                  Spear Tower, Suite 3900
                                             3    San Francisco, CA 94105
                                                  Phone: (415) 365-6700
                                             4    Fax: (415) 365-6699
                                                  ledelstein@steptoe.com
                                             5
                                                  Patricia B. Palacios (pro hac vice to be filed)
                                             6    STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Ave. NW
                                             7    Washington, DC 20036
                                                  Phone: (202) 429-3000
                                             8    Fax: (202) 429-3902
                                                  ppalacios@steptoe.com
                                             9
                                                  William R. Andrichik (pro hac vice to be filed)
                                            10    STEPTOE & JOHNSON LLP
                                                  227 West Monroe Street
One Market Plaza, Spear Tower, Suite 3900




                                            11    Suite 4700
                                                  Chicago, IL 60606
     STEPTOE & JOHNSON LLP




                                            12    Phone: (312) 577-1300
       San Francisco, CA 94105




                                                  Fax: (312) 577-1370
                                            13    wandrichik@steptoe.com

                                            14

                                            15                                 UNITED STATES DISTRICT COURT

                                            16                               EASTERN DISTRICT OF CALIFORNIA

                                            17                                       SACRAMENTO DIVISION

                                            18    DENNIS MAGANA, SCOTT SWINDELL, and )
                                                  DAVID TOROSYAN, on behalf of themselves and )
                                            19    all others similarly situated,              )
                                                                                              )
                                            20                       Plaintiffs,              )
                                                                                              )      No. 19 Civ. 01572 (JAM)
                                            21                                                )
                                                          v.                                  )      [PROPOSED] ORDER GRANTING
                                            22                                                )      JOINT STIPULATION TO EXTEND
                                                  ADTALEM GLOBAL EDUCATION INC.,              )      THE DEADLINE FOR
                                            23    formerly known as DEVRY EDUCATION           )      DEFENDANTS’ RESPONSE TO
                                                  GROUP INC., a Delaware Corporation, DEVRY )        COMPLAINT
                                            24    UNIVERSITY, INC., a Delaware Corporation,   )
                                                                                              )      Judge:       Hon. John A. Mendez
                                            25                       Defendants.              )
                                                                                              )
                                            26                                                )
                                                                                              )
                                            27                                                )
                                                                                              )
                                            28

                                                  [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFS.’ RESPONSE TO COMPLAINT
                                                  No. 19 Civ. 01572 (JAM)
                                                 Case 2:19-cv-01572-JAM-KJN Document 10-1 Filed 10/21/19 Page 2 of 2


                                             1                 [PROPOSED] ORDER ON JOINT STIPULATION TO
                                                      EXTEND THE DEADLINE FOR DEFENDANTS’ RESPONSE TO COMPLAINT
                                             2

                                             3           This Court, having reviewed and considered the Parties’ Joint Stipulation to Extend the
                                             4    Deadline for Defendants’ Response to Complaint, finds that in light of the scheduled mediation
                                             5    in a related case, Robby Brown v. Adtalem Global Education Inc., et al. (W.D. Mo., No. 4:19-cv-
                                             6    00250), on December 17, 2019, an extension of the deadline for Defendants to respond to the
                                             7    Complaint is appropriate. Accordingly, IT IS HEREBY ORDERED that all deadlines to respond
                                             8    to the Complaint are hereby EXTENDED. IT IS FURTHER ORDERED that the Parties will
                                             9    report to this Court the outcome of the mediation no later than January 17, 2020.
                                            10
One Market Plaza, Spear Tower, Suite 3900




                                            11           IT IS SO ORDERED
     STEPTOE & JOHNSON LLP




                                            12
       San Francisco, CA 94105




                                            13    DATED: ________________
                                            14

                                            15

                                            16

                                            17                                                 _____________________________________
                                                                                                     HON. JOHN A. MENDEZ
                                            18                                                   UNITED STATES DISTRICT JUDGE
                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                  [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFS.’ RESPONSE TO COMPLAINT
                                                  No. 19 Civ. 01572 (JAM)
                                                                                                  1
